Dismissed and Memorandum Opinion filed December 10,
2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00872-CV
____________
 
KATSY CLUCK, Appellant
 
V.
 
JOHN W. MECOM, JR., Appellees
 

 
On Appeal from County Civil Court at
Law No. 4
Harris, Texas
Trial Court Cause No. 912204
 

 
M E M O R
A N D U M   O P I N I O N
On November 4, 2009, notification was transmitted to all
parties of the Court=s intent to dismiss the appeal for want of jurisdiction.  See
Tex. R. App. P. 42.3(a).  Appellant=s response states she is not
attempting to appeal the order of dismissal signed on September 17, 2008, and
no notice of appeal was filed from that order.
Because appellant=s response demonstrates this Court lacks
jurisdiction to entertain the appeal, the appeal is ordered dismissed.
Because we lack jurisdiction, appellant’s request to file the
record from County Court at Law No. 4, Cause Number 912204, in the appeal from
the 113th District Court, Cause Number 2008-48306, is denied.
 
PER CURIAM
 
 
Panel consists of Justices
Frost, Boyce, and Sullivan.